Smith, J. (dissenting).
The ruling of the Tax Appeals Tribunal, which the majority upholds, makes a distinction between highbrow dance and lowbrow dance that is not to be found in the governing statute and raises significant constitutional problems. I therefore dissent.
The dispositive question is whether the charges the State seeks to tax are paid for admission to a “choreographic . . . performance” (Tax Law § 1101 [d] [5]). I find it clear that the legislature used “choreographic” in its statutory definition of “[d]ramatic or musical arts admission charge” merely as a synonym for “dance.” Strictly speaking, it is true, not all dance is choreographed—some may be improvised—but it is absurd to suggest (and I do not read the majority opinion to suggest) that the legislature meant to tax improvised dance while leaving choreographed dance untaxed. In any event the record shows, without contradiction, that the performances here were largely planned, not improvised.
*1062That the statutory word “choreographic” simply means “dance” is confirmed by a regulation of the Department of Taxation and Finance. The regulation gives this example of “[a]dmissions excluded from tax”:
“A theatre in the round has a show which consists exclusively of dance routines. The admission is exempt since choreography is included within the term musical arts” (20 NYCRR 527.10 [d] [2] [example 4]).
The regulation assumes that “choreography” includes all “dance routines”—it does not matter what kind of dancing is being done.
Thus, the only question in the case is whether the admission charges that the State seeks to tax were paid for dance performances. There is not the slightest doubt that they were. That is proved by the video introduced into evidence before the Tribunal, and the testimony of two witnesses, an executive of petitioner and a dancer, with personal knowledge. The people who paid these admission charges paid to see women dancing. It does not matter if the dance was artistic or crude, boring or erotic. Under New York’s Tax Law, a dance is a dance.
The majority, and the Tribunal, have implicitly defined the statutory words “choreographic . . . performance” to mean “highbrow dance” or “dance worthy of a five-syllable adjective.” The admission charges for these performances are taxable because the performances are, in the majority’s view, not “cultural and artistic” (majority mem at 1060). The Tribunal took a similar view, finding that the dancers did not put the care into their efforts that high art requires: “We question how much planning goes into attempting a dance seen on YouTube,” the Tribunal remarked. It is undisputed that the dancers worked hard to prepare their acts, and that pole dancing is actually quite difficult, but the Tribunal decided that they were not artists, but mere athletes: “[T]he degree of difficulty is as relevant to a ranking in gymnastics as it is [in] dance.” The Tribunal seems to have missed the point that “ranking,” either of gymnasts or dancers, is not the function of a tax collector.
The majority implies that since the legislature did not exclude from the entertainment tax other lowbrow forms of entertainment, such as baseball games and animal acts (see majority mem at 1059), it would not have wanted to exclude pole dancing; but the issue is not what the legislature would have wanted to do, but what it did. If the legislature wanted to tax all *1063“choreographic . . . performances” except pole dancing, it could (assuming there are no constitutional problems) have said so, but the Tribunal has no authority to write that exception into the statute. And if, as the majority claims, a Department regulation purports to extend the tax to ice shows with “intricately choreographed dance moves” (majority mem at 1061), that is a problem with the regulation. It does not change the statute.
Since I view the only question—an extremely easy question—to be whether these women were dancing or not, I find the expert testimony in this case entirely irrelevant. It was perhaps a mistake for petitioner to call an expert, in an attempt to impress the Tribunal with the cultural value of the entertainment that its juice bar provides. I find the majority’s and the Tribunal’s discussions of the expert’s testimony unfair—indeed, the Tribunal’s discussion (which says the testimony came in through a “continuous stream of leading questions”) is simply inaccurate. But it does not matter, because the expert’s testimony was superfluous.
Like the majority and the Tribunal, I find this particular form of dance unedifying—indeed, I am stuffy enough to find it distasteful. Perhaps for similar reasons, I do not read Hustler magazine; I would rather read the New Yorker. I would be appalled, however, if the State were to exact from Hustler a tax that the New Yorker did not have to pay, on the ground that what appears in Hustler is insufficiently “cultural and artistic.” That sort of discrimination on the basis of content would surely be unconstitutional (see Arkansas Writers’ Project, Inc. v Ragland, 481 US 221, 229-230 [1987]). It is not clear to me why the discrimination that the majority approves in this case stands on any firmer constitutional footing.
Judges Ciparick, Graffeo, Pigott and Jones concur; Judge Smith dissents in an opinion in which Chief Judge Lippman and Judge Read concur.
Judgment affirmed, with costs, in a memorandum.